Citation Nr: 0417536	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  02-16 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability  (TDIU) due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from May 21 to August 24, 
1990.  He also had service in the Texas Army National Guard, 
which included at least one period of active duty for 
training in June 1997.  He separated from the Texas Army 
National Guard in January 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
in which the RO assigned a 40 percent evaluation for the 
appellant's lumbar disability and denied entitlement to a 
TDIU.  The appellant disagreed with the effective date 
assigned to the 40 percent evaluation and with the denial of 
TDIU, and this appeal ensued.  In a September 2002 rating 
decision, the RO granted an earlier effective date back to 
July 18, 2001 for the 40 percent evaluation for the lumbar 
disability as requested by the appellant.  Therefore, the 
sole issue for appellate review is as styled on the title 
page of this document.  

In September 2003, the appellant testified at a hearing 
before the undersigned; a transcript of the hearing is of 
record.  

The TDIU claim is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), became effective on 
November 9, 2000.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  It essentially eliminated the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
also revised the provisions of 38 C.F.R. § 3.159 in view of 
the VCAA.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  

The appellant alleges that he is unable to work because of 
his service-connected disabilities and seeks a TDIU due to 
those disabilities.  See Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  

In order to establish entitlement to a TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155 
(West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2003).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
appellant's level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or to the impairment caused by nonservice-
connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2003); Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

VA regulations establish objective and subjective standards 
for an award of a TDIU.  When the appellant's schedular 
rating is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
where the appellant has a single service-connected disability 
that is rated as 60 percent disabling or more; or when there 
are two or more disabilities, at least one disability is 
rated at 40 percent or more, and any additional disabilities 
result in a combined rating of 70 percent or more, and the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, under the procedures set forth in 38 C.F.R. § 4.16(b), 
for appellants who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a).  

When the TDIU claim was last reviewed, in June 2002, the 
appellant's sole service-connected lumbar disability was 
rated as 40 percent disabling.  In a July 2003 rating 
decision, the RO granted service connection for depressive 
disorder secondary to the lumbar disability and assigned a 30 
percent evaluation, bringing his combined disability 
evaluation to 60 percent.  The RO has yet to adjudicated the 
TDIU claim in light of this additional service-connected 
disability; therefore the claim must be remanded for its 
consideration.  

The Board observes that a TDIU claim is, in essence, a claim 
for an increased rating(s).  Norris v. West, 12 Vet. App. 
413, 420 (1999).  A TDIU claim is an alternate way to obtain 
a total disability rating without recourse to a 100 percent 
evaluation under the rating schedule.  See, e.g., Parker v. 
Brown, 7 Vet. App. 116, 118 (1994).  Therefore, the Board 
also finds that the RO must comply with the notice and duty 
to assist provisions of the VCAA with regard to increased 
evaluations for his disabilities, in particular, the RO must 
notify the appellant of what is needed to establish higher 
evaluations for his two service-connected disabilities.  See 
38 U.S.C.A. § 5103 (West 2002).

The Board notes that the duty to assist includes obtaining 
Social Security Administration (SSA) records, pertinent VA 
treatment records, and providing a VA medical examination 
when necessary for an adequate determination.  The appellant 
testified that he had applied for Social Security 
Administration (SSA) benefits but was denied and that he has 
received all his treatment at the VA Medical Centers (VAMCs) 
in Laredo and San Antonio, Texas.  The Board feels that an 
attempt should be made by the RO to obtain, and associate 
with the record, copies of any SSA disability decision, with 
supporting medical records, and to obtain recent VA treatment 
records.    

The Board also observes that the appellant first indicated 
that he was unemployable due to his lumbar disability in a VA 
Form 21-4138 dated and received in Laredo, Texas on August 7, 
2001.  He submitted a formal (VA Form 21-8940) application in 
January 2002.  The rating criteria pertaining to 
intervertebral disc syndrome (IDS) were amended effective 
September 23, 2002.  See 67 Fed. Reg. 54,345-49 (August 22, 
2002).  Similarly, the rating criteria for diseases and 
injuries of the spine were recently amended effective 
September 26, 2003.  See 68 Fed. Reg. 54,454-58 (August 27, 
2003); 69 Fed. Reg. 32,449 (June 10, 2004).  The February 
2002 VA examination report did not contain clinical findings 
addressing the revised rating criteria, which includes both 
orthopedic and neurologic criteria, and the examiner 
indicated that there was no claims file to review.  The 
appellant should be afforded a VA orthopedic/neurologic 
examination for his lumbar disability to consider the new IDS 
and September 2003 spinal disorders rating criteria.  On 
remand, the RO should consider all likely diagnostic codes 
for the appellant's lumbar disability, to include both the 
old (pre-September 2002) and new rating criteria (September 
2002 and September 2003).  While on remand, the RO also 
should schedule a VA psychiatric examination to assess the 
severity of the appellant's service-connected depressive 
disorder.  The examiners should render an opinion as to the 
overall effect of the appellant's service-connected 
disabilities on the appellant's ability to obtain and retain 
employment.  The Board reminds the appellant that the duty to 
assist is not a one-way street.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).

In view of the above, the case is remanded to the RO via the 
AMC in Washington, D.C., for the following:  

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002); as well as the 
holdings in Quartuccio v. Principi, 16 
Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002); and 38 
C.F.R. § 3.159 (2003)) have been 
satisfied.  In particular, the RO must 
inform the claimant (1) about the 
information and evidence not of record 
that is necessary to establish higher 
evaluations for his service-connected 
disabilities and the revised spine and 
IDS rating criteria; (2) about the 
information and evidence that VA will 
seek to provide; (3) about the 
information and evidence the claimant is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to his TDIU 
claim.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  The RO should request copies of any 
decision(s) and accompanying medical 
records submitted in support of the 
appellant's claim for disability benefits 
from the Social Security Administration 
(SSA).  If records are unavailable, SSA 
should so indicate.

3.  The RO should obtain records from the 
Laredo and San Antonia, Texas, VA Medical 
Centers from March 2003 to the present.  
If records are unavailable, please have 
the VAMC so indicate.

4.  Following completion of 1, 2 and 3 
above, the RO should make arrangements 
with the appropriate VA medical facility 
for the appellant to be afforded 
orthopedic, neurologic, and psychiatric 
examination(s).  The claims fiel, service 
and VA treatment records must be made 
available to, and be reviewed by, the 
examiner(s) in connection with the 
examination(s), and they should so 
indicate in their report(s).  The 
examiner(s) should perform any tests or 
studies deemed necessary for an accurate 
assessment, including X-ray examination 
and range of motion studies expressed in 
degrees.

First, the appellant should be afforded 
an orthopedic/
neurologic examination to determine the 
nature and extent of his lumbar 
disability.  If range of motion studies 
demonstrate any limitation of motion, the 
examiner(s) should discuss whether the 
limitation may be objectively confirmed 
by findings such as swelling, muscle 
spasm, or satisfactory evidence of 
painful motion.  The examiner(s) should 
specify any anatomical damage, and 
describe any functional loss, including 
the inability to perform normal working 
movements with normal excursion, 
strength, speed, coordination, and 
endurance.  The examiner(s) should 
specify any functional loss due to pain 
or weakness, if possible measured in 
degrees of limitation of motion, and 
document all objective evidence of those 
symptoms.  In addition, the examiner(s) 
should provide an opinion as to the 
degree of any functional loss likely to 
result from a flare-up of symptoms or on 
extended use.  The examiner(s) also 
should indicate whether there is 
unfavorable ankylosis; favorable 
ankylosis; stiffness, pain (whether or 
not it radiates), or aching in the area 
of the spine affected by residuals of 
injury or disease; muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reverse lordosis, or 
abnormal kyphosis; localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour.  The examiner(s) 
should identify the underlying pathologic 
process causing any low back pain.  
Unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  
Fixation of a spinal segment in neutral 
position (zero degrees) represents 
favorable ankylosis.  

Since the appellant has degenerative disc 
disease of the lumbar spine, the 
orthopedic/neurologic examiner(s) should 
discuss the total duration of any 
incapacitating episodes (number of days) 
in the past 12 months, as well as comment 
on any related chronic orthopedic or 
neurological manifestations.  An 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.

Second, the appellant should be scheduled 
for a psychiatric examination to 
ascertain the severity of his service-
connected depressive disorder.  

The examiner(s) should give detailed 
clinical findings of the symptomatology 
attributable to the appellant's service-
connected psychiatric and lumbar 
disabilities and render an opinion as to 
the overall effect of these disabilities 
on the appellant's ability to obtain and 
retain employment.  After reviewing the 
available medical records and examining 
the appellant, the examiners should offer 
an opinion on whether the appellant is 
unemployable, and, if so, whether such 
unemployability is more likely than not 
(i.e., probability greater than 
50 percent) due to the appellant's 
service-connected lumbar and/or 
depressive disabilities.  The examiner(s) 
should clearly outline the rationale for 
any opinion expressed. 

5.  After completion of the above, the RO 
should readjudicate the appellant's TDIU 
claim, including any additional evidence 
obtained on remand.  In particular, the 
RO's review for the appellant's lumbar 
disability should include consideration 
of: the provisions of 38 C.F.R. §§ 4.40 
and 4.45 (2003); and all applicable 
diagnostic codes under 38 C.F.R. § 4.71a, 
both the pre-September 2002 and pre-
September 2003 and the revised IDS and 
spinal rating criteria.  If the 
determination remains unfavorable, the 
appellant and his representative should 
be issued a supplemental statement of the 
case, to include all pertinent law and 
regulations, and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  No action 
by the appellant is required until he receives further 
notice; however, the appellant is advised that failure to 
cooperate by reporting for examination may result in the 
denial of the claim.  38 C.F.R. 
§ 3.655 (2003).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	M. VAVRINA
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




